Bloodwobth, J.
1. “In the absence of a written request, the court did not err in failing to charge on the weight to be given to evidence of good character.” McLendon v. State, 7 Ga. App. 687 (2) (67 S. E. 846); Mills v. State, 17 Ga. App. 116 (86 S. E. 280) ; Ellison v. State, 137 Ga. 193 (7) (73 S. E. 255).
2. The court charged the jury as follows: “Whether dependent upon direct or circumstantial evidence, the true question in all criminal cases is not whether it be possible that the conclusion at which the testimony points was false, but whether the testimony is sufficient to satisfy the minds and conscience of the jury beyond a reasonable doubt.” Penal Code (1910), § 1013. These instructions were not erroneous “in that the court failed to charge the jury that the testimony should be sufficient to satisfy the minds and conscience of a fair and impartial jury, and that beyond a reasonable doubt,” the judge having fully charged the jury as to reasonable doubt.
3. When considered with the remainder of the charge, there is no error in the excerpt in reference to reconciling the evidence.
4. There was sufficient evidence to authorize the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.